Title: [From Thomas Jefferson to William Davies, with Reply, 26 March 1781]
From: Davies, William,Jefferson, Thomas
To: Davies, William,Jefferson, Thomas


[Richmond, 26 Mch. 1781. Minute in War Office Journal (Vi) under this date: “A letter from the Governor respecting the discharge of soldiers for six months, who have no Certificate, nor Witnesses to prove the expiration of their terms of service; and requesting some general plan to be proposed for the regulation of such cases. Answer returned. That in such cases, their oath should be required; but that in future, County Lieutenants should transmit to this office, descriptive lists of all delinquents who are subjected to longer terms of service, than the ordinary tours of Militia duty.” Neither TJ’s letter nor Davies’ reply has been located.]
